TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00528-CV


In re Robert Lee Martin




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	Relator filed a petition for writ of mandamus complaining that the trial court had
not ruled on his motion for appointment of counsel related to his petition for DNA testing. 
See Tex. R. App. P. 52.8, see also Tex. Code Crim. Proc. art. 64.01 (West Supp. 2010).  The State
has filed a response explaining that the trial court considered and denied Martin's motion for
counsel on November 17, 2011.  Because Martin has received the relief he sought via mandamus,
his petition is moot.  We deny Martin's petition for writ of mandamus.

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Rose and Goodwin
Filed:   December 1, 2011